Citation Nr: 1626002	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-26 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-traumatic early degenerative joint disease, residuals of right knee anterior cruciate ligament (right knee disability). 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on honorable active duty from December 1991 to December 2, 1995, and had further service from December 3, 1995 to August 2005 that was determined to be dishonorable (and not qualifying for VA benefits).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, the Board remanded this matter for additional development.  

At the outset, the Board notes that the Veteran received an overpayment of $30,600.20.  An August 3, 2012, Administrative Decision explained that the Veteran was paid at the temporary 100 percent evaluation rate from July 1, 2009 to July 1, 2010.  As explained in a July 2012 rating decision, the temporary 100 percent rating (effective for the convalescence period following June 15, 2009, knee surgery) was reduced to 10 percent because treatment records show the Veteran returned to work on July 6, 2009.  He should have been paid at the 10 percent rate during that entire time period.  However, because it was an administrative error, VA did not seek to recoup the overpayment. 


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's right knee disability is reasonably shown to have been manifested by pain and stiffness, as well as objective clinical findings of arthritis and painful motion.

2.  At no time during the appeal period is the Veteran's right knee disability shown to have been manifested by limitation of flexion or limitation of extension at more than 10 degrees; instability or subluxation were not shown beyond a three week period prior to June 2009 surgery.   



CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's right knee disability is not warranted at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in February 2008 and September 2009.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal is from the rating decision that granted service connection and assigned the initial rating and effective date for the award.  Consequently, statutory notice had served its purpose, and its application was no longer necessary.  A statement of the case (SOC) also properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in March 2010 and February 2016 (pursuant to the Board's December 2015 remand).  The Board finds the examination reports adequate for rating purposes because they note all findings (both early and current) needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate this matter, and that no further development of the evidentiary record is necessary.  He has not identified any pertinent evidence that is outstanding.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal arises from the original assignment of a disability evaluation with an award of service connection, the Board considers the severity of the disability during the entire period (from the initial assignment of the disability rating to the present), including the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).

Knee disabilities may be evaluated under a number of different Codes, based on the type of impairment present.

Under Code 5257, knee impairment manifested by recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent (the maximum) when severe.  Under Code 5258, a maximum 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5260, limitation of flexion of the leg warrants a 0 percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a maximum 30 percent rating when limited to 15 degrees.  Under Code 5261, limitation of extension of the leg warrants a 0 percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a maximum 50 percent rating when limited to 45 degrees.   The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  Plate II. 38 C.F.R. § 4.71.

Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved. When the limitation of motion is noncompensable under the appropriate Code(s), a 10 percent rating is applied for each major joint affected by limitation of motion (to be combined, not added) under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

In determining the degree of limitation of motion, the Board must consider the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole (or of the psyche, or of a system or organ of the body) to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  The Board's evaluation will particularly consider more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.




Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

VA received the Veteran's claim for service connection for his right knee disability on February 6, 2008.  

In July 2008, VA received correspondence from the Veteran which indicated that his right knee was in the "beginning stages of osteoarthritis."   

A May 26, 2009, clinical record notes the Veteran's reports of pain when using stairs, with the knee giving way, catching, locking, and popping.  On objective examination range of motion was from 0 to 130 degrees.  Instability was noted with positive Lachman test, anterior drawer test, and McMurray test.  The impression was right knee synovitis, anterior cruciate ligament (ACL) tear, lateral meniscus tear, and fat pad fibrosis.  He was scheduled for a right knee arthroscopy with partial lateral meniscectomy, synovectomy, debridement of the ACL, removal of hardware, and allograft to bone tunnels.   

On June 15, 2009, the Veteran underwent right knee surgery.  The postoperative diagnoses were plical fibrosis, chondral fracture of the lateral femoral condyle, torn medial meniscus (chronic), deep metal retained, and widened bone tunnels from previous ACL surgery.  Clinical records note that he was cleared to return to work on July 6, 2009, which was three weeks after the surgery.

On March 2010 VA examination, the Veteran reported a 1995 in-service knee injury that had required surgery.  He reported a subsequent surgery in 2001 when it was determined that the first surgery failed.  He explained that his knee was doing well until the June 2009 surgery.  At the time of the March 2010 examination, the Veteran reported constant aching, throbbing right knee pain with flare-ups three to four times per week behind the knee, lasting several minutes in duration.  He explained that his knee was aggravated when walking down a decline, but denied taking any medications.  He denied any incapacitating episodes beyond when he required surgery in June 2009 and further denied any history of malignancy.  Range of motion testing showed flexion to 125 degrees and full extension to 0 degrees.  On repetitive motion testing, the range of motion was unchanged.  Pain, weakness, fatigability, or incoordination did not significantly limit the functional ability with repeated use over time.  There was no anterior instability, posterior instability, medial-lateral instability.  Tenderness was noted along the medial joint line, but there was no joint swelling, heat, redness, crepitus, or pain on patellofemoral compression. Contemporaneous x-rays showed early degenerative changes of the patellofemoral joint, an irregularity of the medial femoral condylar articular surface, and medial narrowing of the joint.  The diagnosis was post-traumatic early degenerative joint disease of the right knee.  The examiner labeled the severity of the disability as mild to moderate.    

A July 2012 rating decision assigned a 10 percent rating effective February 6, 2008, the date of the claim, based on painful or limited motion of the knee with arthritis substantiated by x-ray findings under Code 5010.  

In a September 2012 statement, the Veteran indicated that his range of motion had worsened and that he experienced swelling, pain, and instability in his right knee.

On February 2016 VA examination (per the Board's December 2015 remand), the Veteran reported right knee arthritis and numbness, difficulty with prolonged standing and walking, and the inability to run.  The examiner noted a history of an ACL repair in 1994 with subsequent ACL revisions.  The Veteran denied flare-ups.   Range of motion testing showed flexion to 110 degrees and extension to 10 degrees.  Pain was noted to cause the functional loss.  There was evidence of pain with weight bearing, as well as evidence of tenderness on palpation at the medial and lateral joint line; there was no objective evidence of crepitus.  On repetitive motion testing, range of motion was unchanged.  Pain, weakness, fatigability, or incoordination did not significantly limit the functional ability with repeated use over time.  Muscle strength tests were normal.  There was no anterior instability, posterior instability, medial-lateral instability, or patellar subluxation/dislocation.  There was no muscle atrophy.  The examiner indicated that the Veteran did not have a meniscus (semilunar cartilage) condition.   The Veteran denied the use of assistive devices.  X-rays confirmed arthritis of the right knee.  The examiner indicated that the Veteran's right knee caused difficulty with extended walking, which was sometimes required in his job.     

A February 2016 rating decision assigned an additional 10 percent rating under Code 5261 based on limitation of extension.  


Analysis

The Veteran's knee has been rated under Code 5010 for arthritis and painful limitation of motion and Code 5261 for limitation of extension of the leg.  

As discussed above, a July 2012 rating decision assigned a 10 percent rating effective February 6, 2008, the date of the claim, based on painful or limited motion of the knee with arthritis substantiated by x-ray findings under Code 5010.  A February 2016 rating decision assigned an additional 10 percent rating under Code 5261, also effective February 6, 2008, based on limitation of extension.  The Board notes that this constitutes pyramiding (which is prohibited by 38 C.F.R. § 4.14) because both ratings contemplate limitation of motion of the knee.  However, the Board will not disturb the AOJ's rating; rather, it will simply adjudicate whether a rating in excess of 10 percent is warranted for the Veteran's right knee disability at any time during the appeal period.     

At the outset the Board notes that it has considered the applicability of Codes 5256, 5257, 5258, 5259, 5262, and 5263.  However, because the evidence of record does not show that, during the evaluation period, the Veteran's right knee has been ankylosed, unstable, that he experienced frequent episodes of locking, that there was removal of symptomatic semilunar cartilage, that there is nonunion or malunion of the tibia or fibula, or that there is genu recurvatum of the knee, the Board finds that those Codes do not apply (and they will not be addressed further).  [The Board acknowledges a finding of instability in May 2009, but notes that the Veteran underwent surgery less than three weeks later and, as discussed above, received a temporary total disability rating for that period.]  

Considering the evidence throughout the appeal period, as discussed in detail above, the Board finds that a rating in excess of 10 percent for the right knee is not warranted at any time during the appeal period.  Clinical records and examination reports from May 2009, March 2010, and February 2016 show that flexion of the knee was to 110 degrees or greater.  A compensable rating (10 percent) under Code 5260 for limitation of flexion is only warranted when flexion is limited to 45 degrees.  Accordingly, a compensable rating based on flexion is not warranted at any time during the period on appeal.

Clinical records and examination reports show that extension was to 0 degrees in May 2009 and March 2010; extension was to 10 degrees on February 2016 VA examination.  Under Code 5261, a compensable (10 percent) rating is warranted when extension is limited to 10 degrees.  A rating in excess of 10 percent is not warranted at any time because extension was not limited to 15 degrees or more.  Accordingly, based on limitation of extension, the Veteran's right knee disability does not warrant a rating in excess of 10 percent at any time during the appeal period.  

In sum, the Board finds that the evidence does not support granting a rating in excess of 10 percent for painful motion associated with the residuals of a right knee injury during the pendency of this appeal (either under Code 5010 or Code 5261).  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



      Extraschedular Evaluation

The Board has also considered whether referral of the claim for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptoms.  If the schedular rating criteria reasonably describe the disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptoms, a determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

In this case, the Board finds that the first prong of the Thun analysis is not satisfied.  The right knee disability is manifested by reports of pain, stiffness, and reduced range of motion.  Such manifestations and related impairment are fully contemplated by the regular schedular criteria.  Notably, the schedular criteria provide for higher ratings but those criteria are not met.  There is nothing exceptional or unusual about the Veteran's right knee disability.  See Thun, 22 Vet. App. at 115.  The record does not reflect that the Veteran's service-connedted right knee disability creates an exceptional disability picture that includes other related factors such as those noted above.  Accordingly, referral for extraschedular consideration is not warranted.

	Total Disability Based on Individual Unemployability (TDIU)

The matter of TDIU is not raised by the record.  The Veteran is currently employed working in an information technology position.  See February 2016 VA examination report.  There is no evidence of record that the Veteran's work is not full-time, nor is there evidence that the Veteran has been unable to maintain substantial gainful employment or that his work is in a sheltered environment.  The evidence does not reflect that the Veteran is precluded from substantial gainful employment due to service-connected disabilities (singly or in combination), nor has the Veteran contended his disabilities preclude him from working.  


ORDER

A rating in excess of 10 percent for a right knee disability is denied.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


